Citation Nr: 1815790	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a neck injury, cervical spine degenerative arthritis (cervical spine disability).

2.  Entitlement to an initial rating in excess of 40 percent for cervical disc disease, arthritis, with lower radicular group neurological involvement of the right upper extremity (right upper extremity radiculopathy).

3.  Entitlement to an initial rating in excess of 20 percent for cervical disc disease, arthritis, with lower radicular group neurological involvement of the left upper extremity (left upper extremity radiculopathy).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection and assigned initial disability ratings for a cervical spine disability and associated bilateral upper extremity radiculopathy.  In an August 2014 rating decision, the RO increased the evaluation for the Veteran's right upper extremity radiculopathy to 40 percent disabling.

In November 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Cervical Spine Disability 

The Veteran contends that he is entitled to an increased initial disability rating for his cervical spine disability.  On review, the Board finds that a remand is warranted, as the most recent VA examination report of record is inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was last provided with a VA examination in connection with his cervical spine disability in February 2014.  Since that time, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the February 2014 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  Thus, under Correia and 38 C.F.R. § 4.59, a new examination is necessary.

Additionally, the Board notes that under Sharp v. Shulkin, 29 Vet. App. 26 (2017), when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, 29 Vet. App. at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  On remand, the examiner should inquire as to whether the Veteran has flare-ups.  If flare-ups are indicated, the examiner should provide estimates regarding the severity, frequency, and duration of such episodes, to include loss of range of motion.

Bilateral Upper Extremity Radiculopathy and TDIU

The Veteran also contends that he is entitled to increased initial ratings for bilateral upper extremity radiculopathy associated with his cervical spine disability.  In addition, he has raised the issue of entitlement to a TDIU.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) (November 2017); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (holding that TDIU is not a separate issue that must be raised with specificity; rather, it is a component of an increased rating claim).  Because these issues are inextricably intertwined with the claim for an increased rating for the Veteran's cervical spine disability, they must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from November 2017 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected cervical spine disability, to include associated bilateral upper extremity radiculopathy.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran the severity, frequency, duration, or functional loss manifestations of his flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing all indicated development, readjudicate the claims, to include entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

